DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, line 3 of the claim recites optionally selectively coupling the identified antenna element to the electronic device. If this element is optional, then it is unclear whether it is considered a real limitation or not; for the purpose of examination, the examiner will assume that this is not part of the limitation, because “optionally” means that it may also optionally NOT contain this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. (US Patent No. 5,484,404), hereinafter Schulman in view of Russo (US Patent Application Publication 2010/0179417), hereinafter Russo.
Regarding claim 1, Schulman teaches an endovascular device (Schulman, Figs.1 and 2, catheter 22; column 3, line 51) for inserting into a patient's blood vessel through a vascular access port (Schulman, Figs. 1 and 2, catheter holder 10; column 3, lines 36-39) comprising a near-field communication module (Schulman, Fig. 1, control device 32; column 4, line 58 - column 5, line 3) including an antenna (Schulman, Fig. 2, coil 30; column 3, line 65 - column 4, line 3), wherein at least the antenna (30) of the near-field communication module (32) is located within the vascular access port (Schulman, Fig.  2; antenna 30, NFC module 32, in vascular access port 10), the endovascular device comprising an electronic device (Schulman, Fig. 2, endovascular device 22 contains sensor 24, which is an electronic device; column 3, lines 56-63, these are electronic) and an antenna arrangement (Schulman, Fig. 2, electronic package 26 with coil antenna 28) communicatively coupled (Schulman, column 4, lines 47-57) to said electronic device for maintaining a near-field communication link between the electronic device and the near-field communication module whilst the endovascular device passes through the vascular access port (Schulman, Fig. 2, electronic device 24, NFC module 32 maintains link). Schulman teaches a coil antenna coupled to the electronic device (Schulman, coil antenna 28), but Schulman does not teach an array of antenna elements located along the shaft of the endovascular device. Russo teaches an elongate device configured to enter a bodily lumen (Russo, ¶[0014-0015]) comprising an array of antenna elements located along a shaft of the device (Russo, ¶[0047]; Fig. 6, RFID tags contain a sensor, RFID tags are placed along the length of the tube in an array, ¶[0025]), each of the antenna elements being communicatively coupled to an electronic device (Russo, ¶[0016], ¶[0044-0046]). It would have been obvious to one having ordinary skill in the art to modify the Schulman invention to place an array of antenna elements along a shaft of the device in order to monitor the position of the tube within the bodily lumen (Russo, Abstract). RFID is a near field communication module.
Regarding claim 2, the modified Schulman invention teaches that the endovascular device further comprises a detection element configurably coupled in between the electronic device and the antenna elements (Russo, ¶[0016], a sensor is the detection element and it couples the antenna elements, that is the RFID tags, with the rest of the electronics of the system), said detection element being adapted to detect the antenna element of said array proximal to the port and to selectively connect said detected antenna element to the electronic device  (Russo, ¶[016], the sensor detects the RFID and ¶[0045], the RFID tag communicates state data to the electronic device). It would have been obvious to one having ordinary skill in the art to use these teachings of Russo in Schulman’s vascular access device in order to ensure that the endovascular device is pushed into the body at the right distance.
Regarding claim 3, the modified Schulman invention teaches that the sensor is detecting the RFID tag to monitor the position of the elongate device (Russo, ¶[0016], the sensor detects the RFID and ¶[0045], the RFID tag communicates state data to the electronic device). This teaching constitutes checking which of the antenna elements is proximal to the port (Russo, ¶[0045-0046]), because it notes whether the tube has moved. Since the system is configured to react when the device moves, this system constitutes an embodiment wherein the detection element is adapted to periodically or continually check which of said antenna elements is proximal to the port (Russo, ¶[0047], identify which particular RFID tag is proximal to a port).  This port of the Russo invention is a vascular access port in the Schulman invention as modified by Russo.
Regarding claim 5, the modified Schulman invention teaches that the electronic device comprises a sensor or an actuator for interacting with the patient's tissue  (Schulman, Fig. 2, endovascular device 22 contains sensor 24, which is an electronic device).
Regarding claim 6, the modified Schulman invention teaches an endovascular device arrangement comprising an endovascular device (Schulman, Figs.1 and 2, catheter 22; column 3, line 51) for inserting into a patient's blood vessel through a vascular access port (Schulman, Figs. 1 and 2, catheter holder 10; column 3, lines 36-39) for communicating with the endovascular device, comprising a near-field communication module (Schulman, Fig. 1, control device 32; column 4, line 58 - column 5, line 3) including an antenna (Schulman, Fig. 2, coil 30; column 3, line 65 - column 4, line 3), wherein at least the antenna (30) of the near-field communication module (32) is located within the vascular access port (Schulman, Fig.  2; antenna 30, NFC module 32, in vascular access port 10).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Russo, further in view of Van Steenwyk et al. (US Patent No. 4,173,228), hereinafter Steenwyk.
Regarding claim 4, the modified Schulman invention teaches that the detection element is adapted to detect the antenna element of said array proximal to the vascular access port (Russo, ¶[0047]). The Russo teaching of the modified Schulman invention does not teach that the proximity detection is based on the strength of an induced signal generated by said detected antenna element; it does not give a theory of operation. Steenwyk teaches that strength of an induced signal may be used to detect the proximity of an antenna element (Steenwyk, Abstract). It would have been obvious to one having ordinary skill in the art to modify Schulman’s invention with Steenwyk’s teachings, because Steenwyk teaches a theory of operation, of how to use antennas as a detectable element for localizing an implantable device.  

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Russo, further in view of Hastings et al. (US Patent Application Publication 2016/0175599), hereinafter Hastings.
Regarding claim 8, the modified Schulman invention teaches an audio or visual alarm to notify a healthcare worker of a fault (Russo, ¶[0050]). Schulman and Russo do not explicitly teach a connection cable for connecting the near-field communication module to a user console. Hastings teaches a catheter (Hastings, ¶[0098]) with near-field communications that is connected to a programming device, which is a user console (Hastings, ¶[0063-0064], Fig. 2A, external programmer 270 is a user console communicating with a device in the body). Hastings further teachers that a catheter may be connected via cable to an external device (Hastings, ¶[0031-0032). It would have been obvious to one having ordinary skill in the art to modify the Schulman invention to incorporate a connection cable for connecting the near-field communication module to a user console for the endovascular device, in order to save power on wireless transmission when wireless transmission is not necessary.  
Regarding claim 9, the modified Schulman invention, as modified by Hastings, teaches a user console adapted to communicate with the electronic device through the near-field communication module (Hastings, Fig. 2A, the programmer 270 may communicate with the electronic device through the near-field communication module ¶[0063-0064]). It would have been obvious to one having ordinary skill in the art to use wireless communication in order to collect data about the user’s physiology without tethering the user to a computer.  
Regarding claim 10, the modified Schulman invention teaches maintaining a near-field communication link between the near-field communication module and the electronic device (Schulman, Fig. 2, electronic device 24, NFC module 32 maintains link) during passing of the endovascular device through the vascular access port (Schulman, column 4, lines 47-57). 
Regarding claim 11, the modified Schulman invention does not explicitly teach that the near-field communication link is unidirectional. However, Schulman teaches that the electronic device is a sensor (Schulman, Fig. 2, endovascular device 22 contains sensor 24, which is an electronic device; column 3, lines 56-63). Sensors are characterized by the unidirectional nature of their data communication, that is, that the electronic device (a sensor) sends data to the near-field communication module. It would therefore have been obvious to one having ordinary skill in the art that the near-field communication link is: 4a unidirectional data communication from the electronic device to the near-field communication module.
Regarding claim 12, the modified Schulman invention teaches identifying the antenna element of the array of antenna elements proximal to the port (Russo, ¶[0047], identifying that a particular RFID tag is within range of the port), which in the modified Schulman invention is a vascular access port, the method optionally further comprising selectively coupling said identified antenna element to the electronic device (Russo, ¶[016], the sensor detects the RFID and ¶[0045], the RFID tag communicates state data to the electronic device). It would have been obvious to one having ordinary skill in the art to use these teachings of Russo in Schulman’s vascular access device in order to ensure that the endovascular device is pushed into the body at the right distance.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Russo, further in view of Dekker et al. (US Patent Application Publication No. 2014/0194753), hereinafter Dekker.
Regarding claim 7, the modified Schulman invention does not teach a frequency multiplex system. Dekker teaches that in a system that has multiple transponders, frequency multiplexing may be used to prevent the different transponders from interfering with each other (Dekker, ¶[0020]). It would have been obvious to one having ordinary skill in the art to modify Schulman’s near-field communication module to generate a plurality of frequency bands in a frequency multiplex schema, in order to distinguish between the antennas and prevent interference, as taught by Dekker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792